Citation Nr: 1417490	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  12-05 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to January 1987 and from March 1987 to September 1996.  He died in July 2010.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the RO in Pittsburgh, Pennsylvania, which denied service connection for the cause of the Veteran's death.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in July 2010.  The cause of his death was lobar pneumonia. 

2.  At the time of his death, the Veteran had a pending claim for service connection for posttraumatic stress disorder (PTSD), which was posthumously granted in a February 2011 rating decision.

3.  The Veteran was diagnosed with alcohol dependence.

4.  Alcohol dependence was due to or the result of the service-connected PTSD. 

5.  Alcohol dependence contributed materially to the lobar pneumonia.



CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.102, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision the Board grants service connection for the cause of the Veteran's death.  As such action represents a complete allowance of the appellant's appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Cause of Death

The appellant seeks service connection for the cause of the Veteran's death.  Specifically, she asserts that the Veteran's service-connected PTSD resulted in his abuse of alcohol, which contributed materially to the fatal lobar pneumonia.  

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

In order to establish service connection for the cause of death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In the present case, at the time of his death, the Veteran had been awarded service connection for hypertension and a left-knee disability.  Further, the Veteran also had an outstanding claim for service connection for PTSD which was granted posthumously in February 2011.  A DD Form 2064 Certification of Death (Overseas) reveals that he died in Seoul, Korea, on July [redacted], 2010, at the age of 45.  No cause of death was noted pending the results of an autopsy.  

A subsequent autopsy report conveyed that upon examination the Veteran was found to have an enlarged liver with advanced degeneration.  His blood alcohol level was .095 percent.  The right and left lungs showed signs of purulent pneumonia.  The examiner specifically noted that both the autopsy findings and the death investigation evidence indicated that the Veteran was an alcoholic.  At the conclusion of the examination the cause of death was determined to be lobar pneumonia.  While no contributory causes were listed, the examiner specifically noted that lobar pneumonia is frequently caused by, among other things, chronic alcoholism.  In light of the evidence of record that the Veteran was diagnosed with alcohol dependence, and in light of the fact that the autopsy examiner specifically noted evidence indicating that the Veteran was an alcoholic, the Board finds that, resolving all reasonable doubt in favor of the appellant, the Veteran's alcohol dependence contributed materially to the fatal lobar pneumonia.

Alcohol-related disorders are recognized as disorders within the medical community.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. Ed. 1994) (DSM-IV).  Moreover, while service connection for alcohol abuse disabilities on a primary basis is barred, an alcohol abuse disability arising as a direct result of a psychiatric condition may be service connected.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (interpreting 
38 U.S.C.A. § 1110).  In Allen, overruling Barela v. West, 11 Vet. App. 280 (1998), the Federal Circuit Court held that veterans can recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disability.  Compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability.  The Allen case primarily concerns situations where a veteran has a service-connected psychiatric disorder and is attempting to receive additional compensation, etc., for his alcohol and/or drug abuse on the premise that it is proximately due to or the result of his service-connected psychiatric disability. 

VA's National Center for PTSD (PTSD Center), in a January 1, 2007 statement, confirmed the possibility of a link between PTSD and alcohol-related disorders.  The PTSD Center stated, "People with PTSD are more likely than others with the same sort of background to have drinking problems." Further, the PTSD Center found: 

Up to three quarters of those who have survived abusive or violent trauma report drinking problems.  Up to a third of those who survive traumatic accidents, illness, or disasters report drinking problems.  Alcohol problems are more common for survivors who have ongoing health problems or pain.  Sixty to eighty percent of Vietnam Veterans seeking PTSD treatment have alcohol use problems.  War Veterans with PTSD and alcohol problems tend to be binge drinkers.  Binges may be in response to memories of trauma. 

National Center for PTSD, "PTSD and Problems with Alcohol Use" (January 1, 2007) (found online at http://www.ptsd.va.gov/public/problems/ptsd-alcohol-use.asp).

The medical evidence of record indicates that the Veteran was diagnosed with alcohol dependence on or about 2008 to 2009.  The Board finds that the evidence is in relative equipoise on the question of whether the Veteran's alcohol dependence was due to or the result of the service-connected PTSD.  The evidence against the finding that the two disabilities were related is the report of a December 2011 VA mental health opinion which found that the Veteran's alcohol dependence was not related to his service-connected PTSD.  The examiner appears to have found that, due to the significant amount of time between the Veteran's PTSD stressor exposure and the first recorded diagnoses of alcohol dependence, the Veteran's alcohol dependence was likely caused by the death of several family members, including his mother, daughter, and sister, and not the service-connected PTSD.

The Board notes that the VA examiner was asked to render an opinion as to whether it was as likely as not (50 percent or higher degree of probability) that the Veteran's alcohol dependence was related to his service-connected PTSD.  Despite the evidence of record which VA found sufficient to grant service-connection for PTSD, and having never personally treated or interviewed the Veteran, the VA examiner first opined that "there is not enough evidence to suggest that the Veteran actually ever met the full criteria for diagnosis of PTSD."  The remainder of the opinion went on to discuss whether the Veteran's alcohol dependence was related to his military service, which, despite sharing similarities, is not the same as offering an opinion as to whether it was as likely as not the alcohol dependence was related to the service-connected PTSD.  As the VA examiner's opinion was tainted by his own inaccurate factual predicate, the Board finds the opinion to be of little to no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual predicate is of no probative value).  

The evidence in support of a relationship between the Veteran's alcohol dependence and his PTSD includes an August 2011 statement from the Veteran's military treating psychologist who opined that the Veteran's alcohol dependence was linked to his in-service deployment during the Gulf War.  Specifically, the Veteran would drink as a coping mechanism to deal with the deaths he witnessed while deployed.  While he was not diagnosed with alcohol dependence until 2008, the Veteran had informed the psychologist that he began drinking more after deployment.  Further, while it was not until the death of his mother, daughter, and sister that his alcohol dependence rendered him non-functional and necessitating inpatient services, these deaths merely exacerbated the service-connected PTSD, which in turn caused his alcohol dependence to spin out of control.

In July 2010, the Veteran's military psychologist also provided a VA evaluation of the Veteran's mental health status.  The psychologist noted that the Veteran reported being depressed after his deployment, and that he was having frequent nightmares about death.  He would wake up around 2:00 a.m. and would proceed to drink heavily in the hopes of being able to fall back to sleep and avoid the nightmares.  Additional lay and medical documentation found throughout the record indicates that the Veteran would have frequent nightmares about his deployment, and that he would self-medicate with alcohol in order to forget the memories and nightmares and to fall back to sleep.

After a review of all the evidence, lay and medical, the Board finds that the Veteran's alcohol dependence was due to or the result of the service-connected PTSD.  The alcohol dependence, in turn, contributed materially to the lobar pneumonia which caused the Veteran's death.  Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


